

Exhibit 10.9.1.3


TERMINATION AGREEMENT


This Termination Agreement (this “Termination”) is made and entered into as of
the 15th day of January 2015, by and between Las Vegas Jet, LLC, a Nevada
limited liability company (“Provider”), and Stephen A. Wynn, an individual
(“Lessee”).


WHEREAS, Provider and Lessee have entered into that certain Aircraft Time
Sharing Agreement, dated as of November 25, 2002, as amended by that certain
Amendment No. 1 to Aircraft Time Sharing Agreement, dated January 1, 2004, and
that certain Amendment No. 2 to Aircraft Time Sharing Agreement, dated October
31, 2009 (collectively, the “Agreement”); and


WHEREAS, Provider and Lessee desire to terminate the Agreement.


NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:


1.
Termination of Agreement. Provider and Lessee agree that the Agreement shall
terminate and be of no further force or effect as of January 1, 2015.



2.
Counterparts. This Termination may be executed in one or more counterparts, each
of which independently shall be deemed to be an original.



[Remainder of Page Intentionally Left Blank]





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have each caused this Termination to be
duly executed as of the day and year first written above.




LAS VEGAS JET, LLC
 
STEPHEN A. WYNN
 
 
 
By: Wynn Resorts, Limited
 
 
Its: Sole Member
 
 
 
 
 
By: /s/ Kim Sinatra
 
/s/ Stephen A. Wynn
Name: Kim Sinatra
 
 
Title: Executive Vice President, General
 
 
Counsel and Secretary
 
 
 
 
 




